                                                                                    1   Gerald Singleton, State Bar No. 208783
                                                                                        Brody A. McBride, State Bar No. 270852
                                                                                    2   Trenton G. Lamere, State Bar No. 272760
                                                                                        SINGLETON LAW FIRM, APC
                                                                                    3   450 A Street, 5th Floor
                                                                                        San Diego, CA 92101
                                                                                    4   Telephone: (760) 697-1330
                                                                                        Fax: (760) 697-1329
                                                                                    5   E-Mail: brody@SLFfirm.com
                                                                                        Attorneys for Plaintiff Daniel Manriquez
                                                                                    6
                                                                                        David E. Weiss, State Bar No. 148147
                                                                                    7   Britt M. Roberts, State Bar No. 284805
                                                                                        Jeffrey R. Rieger, State Bar No. 215855
                                                                                    8   REED SMITH LLP
                                                                                        101 Second Street; Suite 1800
                                                                                    9   San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-4873
                                                                                   10   Fax: (415) 391-8269
                                                                                        E-Mail: broberts@reedsmith.com
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   Attorneys for Plaintiff Daniel Cisneros

                                                                                   12
                                                                                                                     UNITED STATES DISTRICT COURT
REED SMITH LLP




                                                                                   13
                                                                                                     NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
                                                                                   14

                                                                                   15 DANIEL MANRIQUEZ,                            Case Nos.:         4:16-cv-1320-HSG
                                                                                                                                                      4:16-cv-0735-HSG
                                                                                   16                       Plaintiff,
                                                                                                                                   WRIT OF HABEAS CORPUS AD
                                                                                   17         vs.                                  TESTIFICANDUM FOR WITNESS
                                                                                                                                   WALTER MORALES
                                                                                   18 VANGILDER et al.,
                                                                                                                                   Trial Date:   June 19, 2019
                                                                                   19                       Defendants,            Time:         8:30 A.M.
                                                                                                                                   Location:     Courtroom 2
                                                                                   20                                              Judge:        Hon. Haywood S. Gilliam, Jr.
                                                                                        DANIEL CISNEROS,
                                                                                   21
                                                                                                            Plaintiff,
                                                                                   22
                                                                                              vs.
                                                                                   23
                                                                                        VANGILDER et al.,
                                                                                   24
                                                                                                            Defendants.
                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        WRIT OF HABEAS CORPUS AD                          4:16-cv-1320-HSG/4:16-cv-0735-HSG
                                                                                        TESTIFICANDUM
                                                                                    1          Walter Morales, inmate no. K-61268, is a necessary and material percipient witness to the

                                                                                    2 events that occurred in the above captioned cases. He is currently confined at Kern Valley State

                                                                                    3 Prison, 3000 West Cecil Avenue, Delano, CA 93216. To provide Plaintiffs’ counsel sufficient time

                                                                                    4 before trial to meet with Mr. Morales in person to prepare for his testimony, it is necessary that a

                                                                                    5 Writ of Habeas Corpus Ad Testificandum issue commanding the Warden of Kern Valley State

                                                                                    6 Prison to produce Mr. Morales at a time before trial, which is scheduled to begin on June 19, 2019 at

                                                                                    7 8:30 a.m. Plaintiffs’ counsel must also meet with him on at least one separate occasion for a

                                                                                    8 minimum of one hour. To secure his participation it is necessary that a Writ of Habeas Corpus Ad

                                                                                    9 Testificandum issue commanding the Warden of Kern Valley State Prison, to produce Mr. Morales

                                                                                   10 before this court, Courtroom 2, 4th Floor, United States Courthouse, 1301 Clay Street, Oakland, CA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 94612 tentatively on June 19, 2019 at 8:30 a.m. and each day thereafter through the duration of this

                                                                                   12 trial.
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                        Accordingly, IT IS ORDERED that:
                                                                                   15
                                                                                               1.      A Writ of Habeas Corpus Ad Testificandum Issue, under the seal of this court,
                                                                                   16 commanding the Warden of Kern Valley State Prison, to produce the inmate for at least one attorney

                                                                                   17 visiting day in advance of June 19, 2019, so that Mr. Morales can meet with Plaintiffs’ attorney(s) at

                                                                                   18 least once prior to the trial date;

                                                                                   19          2.      A Writ of Habeas Corpus Ad Testificandum Issue, under the seal of this court,
                                                                                   20 commanding the Warden of Kern Valley State Prison, to produce the inmate before this court,
                                                                                                     th
                                                                                   21 Courtroom 2, 4 Floor, United States Courthouse, 1301 Clay Street, Oakland, CA 94612, no sooner
                                                                                      than June 19, 2019 at 8:30 a.m. and from day to day as advised by the Court and the parties until the
                                                                                   22
                                                                                      completion of court proceedings as ordered by the Court under the custody of the CDCR;
                                                                                   23
                                                                                             3.      The Clerk of Court is ordered to serve a courtesy copy of this order and Writ of
                                                                                   24
                                                                                      Habeas Ad Testificandum on the Warden of Kern Valley State Prison – PO Box 3130, Delano, CA
                                                                                   25
                                                                                      93216.
                                                                                   26
                                                                                      ///
                                                                                   27
                                                                                      ///
                                                                                   28
                                                                                        WRIT OF HABEAS CORPUS AD                                   4:16-cv-1320-HSG/4:16-cv-0735-HSG
                                                                                        TESTIFICANDUM
                                                                                    1         4.      Upon completion of the trial in this civil rights action, and upon satisfaction of this
                                                                                    2 writ by the Court, the CDCR shall return Mr. Morales to Kern Valley State Prison under safe and
                                                                                      secure conduct.
                                                                                    3

                                                                                    4         5.      The CDCR shall bear the respective costs of implementation of the terms of this writ.

                                                                                    5                           WRIT OF HABEAS CORPUS AD TESTIFICANDUM

                                                                                    6 TO: Warden Of Kern Valley State Prison, 3000 West Cecil Avenue, Delano, Ca 93216

                                                                                    7         I COMMAND you to produce the inmate named above to appear before the United States
                                                                                    8 District Court at the time and place named above; and thereafter to return the inmate to the above

                                                                                    9 institution.

                                                                                   10         Further, you are ORDERED to notify the Court of any change of custody of the inmate and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to provide the new custodian with a copy of this writ.

                                                                                   12
REED SMITH LLP




                                                                                   13         DATED: _____________,
                                                                                                            June 5 2019.

                                                                                   14                                                By
                                                                                                                                          Hon. Haywood S. Gilliam, Jr.
                                                                                   15                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        WRIT OF HABEAS CORPUS AD                                    4:16-cv-1320-HSG/4:16-cv-0735-HSG
                                                                                        TESTIFICANDUM
